         Case 1:19-cr-00725-JPO Document 149 Filed 12/04/20 Page 1 of 2


                                                       U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       December 3, 2020

BY ECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Lev Parnas, et al., S1 19 Cr. 725 (JPO)

Dear Judge Oetken:

        The Government respectfully submits this letter regarding the defendants’ letter motion
dated November 27, 2020, which seeks, among other things, the early production of 3500 material,
exhibit lists, and witness lists, and the immediate production of certain alleged Brady material.
(Dkt. 147.) At the November 30, 2020 conference, the Government addressed these matters and
also offered to respond in writing, requesting one week to do so, to which the Court agreed.
However, on December 1, 2020, the defendants filed their pretrial motions, in which they raised
various issues that overlap with issues raised in their November 27th letter motion. 1 For the sake
of efficiency, and especially in light of the fact that the trial in this matter has been adjourned sine
die, the Government requests permission to respond to the November 27th letter motion at the
same time that the Government responds to the defendants’ pretrial motions, i.e., on or before
December 23, 2020. 2

       The Government has conferred with defense counsel, and they have advised that they have
no objection to this request, with the understanding that they are reserving their rights in all
respects.




1
  In particular, defendant Lev Parnas devotes an entire section of his pretrial motions to arguing
that the Government should “immediately” produce certain alleged Brady and Giglio material.
2
 To be clear, the Government is aware of its Brady obligations, has complied with them, and will
continue to do so. Nothing herein will delay the Government from promptly disclosing additional
potential Brady material if and when the Government becomes aware of it.
         Case 1:19-cr-00725-JPO Document 149 Filed 12/04/20 Page 2 of 2




 December 3, 2020
 Page 2

                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        Acting United States Attorney for the
                                                        Southern District of New York


                                                        By: /s
                                                            Douglas S. Zolkind
                                                            Rebekah Donaleski
                                                            Nicolas Roos
                                                            Assistant United States Attorneys
                                                            (212) 637-2418/2423/2421

cc: All counsel of record (via ECF)


               Granted.
               In addition, counsel for the parties are directed to confer regarding
             appropriate redactions from Defendants' motion papers in light of the
             protective order so that redacted papers can be filed on the docket.
                So ordered.
                December 4, 2020
